   Case 2:19-cv-00924-MHT-KFP Document 60 Filed 06/23/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON BROOKS,            )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                     2:19cv924-MHT
                           )
CORRECTIONS OFFICER JUSTIN )
MCCLAIN, et al.,           )
                           )
     Defendants.           )

                                 ORDER

    It is ORDERED as follows:

    (1) The joint motion for extension of discovery

deadlines      and     to   continue    trial    date     (Doc.      59)    is

granted.

    (2)       The   uniform    scheduling       order    (Doc.       36),   as

modified       (Doc.    46),    is     amended    in     the     following

respects only:

           (A) The pretrial, currently set for January 26,

2022,    is    reset    for    July    20,   2022,      and    the    trial,

currently set for March 14, 2022, is reset for the term

of court beginning on September 12, 2022, at 10:00 a.m.,
   Case 2:19-cv-00924-MHT-KFP Document 60 Filed 06/23/21 Page 2 of 2




with all unexpired deadlines expressly tied to these

two dates adjusted accordingly.

         (B)     The     deadline        for   plaintiff’s       expert

reports, currently set for June 23, 2021, is extended

to December 23, 2021, for defendants’ is extended from

July 22, 2021, to January 24, 2022.

         (C) The deadlines for completing discovery and

for the parties’ settlement conference, currently set

for August 20, 2021, are extended to February 21, 2022.

         (D) The       deadline    for    filing   dispositive         and

Daubert motions, currently set for September 23, 2021,

is extended to March 23, 2022.

    DONE, this the 23rd day of June, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
